Title: Madison and the Hiatus at the State Department, 4 March–2 May 1801 (Editorial Note)
From: 
To: 


Editorial Note
In mid-December 1800 Jefferson wrote JM and asked him to come to Washington before 5 March to “assuage the minority [in Congress], & inspire in the majority confidence & joy unbounded, which they would spread far & wide on their journey home.” In his reply JM expressed his concern to Jefferson about the still-unsettled presidential election and his reluctance to appear in Washington “before the commencement of the authority from which the call would proceed.” JM also alluded to their earlier discussions concerning the post he should hold in the event Jefferson won the election. That the two held generally the same viewpoint on foreign policy had long been obvious to such political opponents as Alexander Hamilton. As early as 1797 Hamilton had proposed that one of the pair be appointed to negotiate with the French (Jefferson to JM, 19 Dec. 1800 [DLC: Rives Collection, Madison Papers]; JM to Jefferson, 10 Jan. 1801 [DLC]; Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 25:232).
The time when JM could assume his post as secretary of state hinged on the circumstances in his life. In December JM had suffered an attack of rheumatism at Richmond that grew steadily worse. Not only was JM suffering ill health, the declining health of his father made daily claims on his attention. JM’s worst fears proved justified when his father died on 27 February. In addition to the personal crisis JM now faced, his father left an extensive estate to be settled according to a complicated will, and the burden fell on JM as executor.
Jefferson’s election by the House of Representatives on 17 February also presented JM with another concern, the political turmoil the country might encounter when Republicans took over the presidency. Earlier he had reminded Jefferson of the problems that might result if Adams appointees resigned before the Senate was in session. The difficulties posed by a vacancy in the critical secretary’s post for even one day were solved when the outgoing secretary, John Marshall, was authorized to execute those duties on a pro tempore basis on 4 March. Jefferson, suspicious of any Federalist, was determined not to continue this situation one moment longer than necessary. The immediate problem he faced was to find a trusted Republican to handle the State Department during the transitional period. On 5 March Jefferson appointed Levi Lincoln to handle those duties on a temporary basis (JM to Jefferson, 10 Jan. 1801, Jefferson to Marshall, 2 and 4 Mar. 1801, Marshall to Jefferson, 2 Mar. 1801, Jefferson to Lincoln, 5 Mar. 1801 [DLC: Jefferson Papers]).
Lincoln’s responsibilities as acting secretary of state were extensive. He received and acted on letters of recommendation addressed to JM, corresponded with foreign legates, and handled many of the routine matters of office in consultation with the able chief clerk of the department, Jacob Wagner. Through the months of March and April, Lincoln sought and received Jefferson’s direction on the handling of applications for office, consular accounts, and other matters. It was a burden that Lincoln admitted was becoming heavy when he wrote to Jefferson on 16 April: “It is much to be regreted, that Mr. Madison[’s] indisposition continues” (Pichon to Jefferson, 2 Apr. 1801, Lincoln to Jefferson, 21 Mar., 9 and 16 Apr. 1801, Jefferson to Lincoln, 10, 17, and 25 Apr. 1801 [DLC: Jefferson Papers]).
Jefferson’s correspondence with JM, along with his April residence at Monticello, kept the lines of communication open; and Jefferson’s personal experiences as secretary of state led him to make decisions on the department and map the broad outlines of the foreign policy he wished to pursue. On some matters he tried to defer action until JM could arrive in Washington. On others he assumed the duties himself, such as meeting with foreign diplomats and selecting consular appointees (Jefferson to Carlos Martínez de Yrujo, 24 Mar. 1801, Jefferson to Tobias Lear, 26 Mar. 1801, Jefferson to Josef Yznardy, 26 Mar. 1801 [DLC: Jefferson Papers]).
For the first two months of his commission, JM did not formally exercise the duties of office or participate in all the decisions. He did not in fact take the oath of office until 2 May, the day after his arrival in Washington. Yet Jefferson’s intentions were clear from his correspondence with JM, and that early period appears as one of transition to JM’s full command of the department (William Cranch to W. S. Shaw, 15 May 1801 [MHi: Bass Papers]).
